IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-15-00040-CV

         IN THE INTEREST OF R.M., B.M., AND N.M., CHILDREN,



                           From the County Court at Law No. 1
                                 Johnson County, Texas
                               Trial Court No. D201300117


                               MEMORANDUM OPINION


        Carrie M. appeals from a judgment that terminated the parent-child relationship

between her and her children, R.M., B.M., and N.M.1 After hearing all the evidence, the

trial court found by clear and convincing evidence that Carrie (1) knowingly placed or

knowingly allowed the children to remain in conditions or surroundings that endanger

the children, and (2) engaged in conduct or knowingly placed the children with persons

who engaged in conduct that endangers the children. TEX. FAM. CODE ANN. § 161.001 (1)

(D) (E) (West Supp. 2012). The trial court further found by clear and convincing evidence

that termination was in the best interest of the children. We affirm.


1The trial court’s order of termination also terminates the parental rights of Jason Long, Lewis Green, and
Unknown Father; however, they are not parties to this appeal.
                                                    Facts

        At the time of trial, R.M. was 15 years-old, B.M. was 7 years-old, and N.M was

almost 2 years-old. The Texas Department of Family and Protective Services began an

investigation in January 2013 at the time N.M. was born, and the investigation revealed

that Carrie had a history of substance abuse. The Department recommended Family

Based Services at that time. A subsequent safety plan required the children to live with

Carrie’s mother, Lawanna Pruitt, and prohibited Carrie from having unsupervised

contact with the children.

        Sergeant Richard Hogan testified that he has been to the residence where Carrie

and Lawanna lived on multiple occasions in response to calls. Sergeant Hogan stated

that he had concerns with drug use and fighting at the home. Sergeant Hogan responded

to a call at the home on April 23, 2013, and there were allegations that Carrie and N.M,

who was less than a year old at the time, were punched by a friend of Carrie’s. Sergeant

Hogan later learned that Carrie was not allowed to be with the children unsupervised.

        Sergeant Hogan again responded to a call at the home on July 8, 2013, and he made

an arrest of a person at the residence for possession of drug paraphernalia. Sergeant

Hogan returned to the address on July 10, 2013, with workers from the Department.

When they arrived at the residence, R.M. and B.M. showed them used syringes in the

trash can.      Sergeant Hogan collected those syringes, and they tested positive for

methamphetamine.            Sergeant Hogan testified that the children had access to those

syringes containing methamphetamine.




In the Interest of R.M., B.M., and N.M., Children                                    Page 2
        Kayce Farmer with the Department testified that she became involved with the

family after the birth of N.M. Carrie admitted using methamphetamine while she was

pregnant with N.M. Pursuant to the safety plan, Carrie was not allowed unsupervised

contact with the children. Farmer testified that Carrie violated the safety plan by having

unsupervised contact with the children, and Carrie also violated the safety plan by her

admitted use of narcotics. A strand of N.M.’s hair tested positive for the presence of

methamphetamine and amphetamine. A strand of B.M.’s hair tested positive for the

presence of amphetamine.

        Carrie testified at trial and admitted to using methamphetamine, cocaine, and

marijuana. She stated that she used drugs while her children were in the home with her

and that she used drugs while pregnant with N.M. and while breast feeding N.M. Carrie

said that the syringes found by Sergeant Hogan did not belong to her, but she did admit

to using methamphetamine on that day. Carrie stated that she had unsupervised visits

with the children because her mother, Lawanna, had to be at work. Carrie testified that

she completed parenting classes, that she attended all scheduled visitation with the

children after their removal, and that she is currently employed.

                                            Standard of Review

        In six issues Carrie argues that the evidence is legally and factually insufficient to

support the trial court’s findings on each of the grounds for termination. Only one

predicate act under section 161.001(1) is necessary to support a judgment of termination

in addition to the required finding that termination is in the child's best interest. In re




In the Interest of R.M., B.M., and N.M., Children                                       Page 3
A.V., 113 S.W.3d 355, 362 (Tex.2003). In conducting a legal sufficiency review in a

parental termination case:

        [A] court should look at all the evidence in the light most favorable to the
        finding to determine whether a reasonable trier of fact could have formed
        a firm belief or conviction that its finding was true. To give appropriate
        deference to the factfinder's conclusion and the role of a court conducting a
        legal sufficiency review, looking at the evidence in the light most favorable
        to the judgment means that a reviewing court must assume that the
        factfinder resolved disputed facts in favor of its finding if a reasonable
        factfinder could do so. A corollary to this requirement is that a court should
        disregard all evidence that a reasonable factfinder could have disbelieved
        or found to be incredible. This does not mean that a court must disregard
        all evidence that does not support the finding. Disregarding undisputed
        facts that do not support the finding could skew the analysis of whether
        there is clear and convincing evidence.

In re J.P.B., 180 S.W.3d 570, 573 (Tex.2005) (per curiam) (quoting In re J.F.C., 96 S.W.3d
256, 266 (Tex. 2002)) (emphasis in J.P.B.).

        In a factual sufficiency review,

        [A] court of appeals must give due consideration to evidence that the
        factfinder could reasonably have found to be clear and convincing.... [T]he
        inquiry must be "whether the evidence is such that a factfinder could
        reasonably form a firm belief or conviction about the truth of the State's
        allegations." A court of appeals should consider whether disputed
        evidence is such that a reasonable factfinder could not have resolved that
        disputed evidence in favor of its finding. If, in light of the entire record, the
        disputed evidence that a reasonable factfinder could not have credited in
        favor of the finding is so significant that a factfinder could not reasonably
        have formed a firm belief or conviction, then the evidence is factually
        insufficient.

In re J.F.C., 96 S.W.3d 256, 266-67 (Tex.2002) (quoting In re C.H., 89 S.W.3d 17, 25

(Tex.2002)) (internal footnotes omitted) (alterations added).




In the Interest of R.M., B.M., and N.M., Children                                           Page 4
                                               Endangerment

        In the third and fourth issues, Carrie argues that the evidence is legally and

factually insufficient to support the trial court’s finding that she engaged in conduct or

knowingly placed her children with persons who engaged in conduct that endangered

the physical and emotional well-being of the children. Section 161.001 (E) of the Texas

Family Code allows termination of the parent-child relationship if the parent, “engaged

in conduct or knowingly placed the child with persons who engaged in conduct which

endangers the physical or emotional well-being of the child.” TEX. FAM. CODE ANN.

161.001 (E) (West Supp. 2012).

        "Endanger" means "to expose to loss or injury; to jeopardize." Texas Department of

Human Services v. Boyd, 727 S.W.2d 531, 533 (Tex.1987). A parent may be found to have

engaged in conduct which endangers a child even if that conduct is not directed toward

the child. Texas Department of Human Services v. Boyd, 727 S.W.2d at 533; In re J.J.S., 272
S.W.3d 74, 78 (Tex. App.-Waco 2008, no pet.).                 Termination under subsection

161.001(1)(E) must be based on more than a single act or omission. In re J.J.S., 272 S.W.3d

at 78. The requisite endangerment may be found if the evidence shows a course of

conduct by the parent which has the effect of endangering the child. Texas Department of

Human Services v. Boyd, 727 S.W.2d at 534; In re J.J.S., 272 S.W.3d at 78.

        A parent's drug use can also qualify as a voluntary, deliberate, and conscious

course of conduct endangering the child's well-being. See In re C.A.B., 289 S.W.3d 874,

885 (Tex. App.-Houston [14th Dist.] 2009, no pet.). A parent's use of narcotics and its



In the Interest of R.M., B.M., and N.M., Children                                    Page 5
effect on his or her ability to parent may qualify as an endangering course of conduct. In

re, J.O.A., 283 S.W.3d 336, 345 (Tex. 2009).

        Carrie admitted to using methamphetamine while pregnant with N.M. and while

breast feeding N.M. Both R.M. and B.M. were in her care at the time of her admitted drug

use. In July 2013, there was a safety plan in place that provided Carrie was not to have

unsupervised visitation with the children; however, Carrie admitted to using

methamphetamine at that time while the children were with her in the home

unsupervised. R.M. and B.M. were aware of the drug use and showed Sergeant Hogan

used syringes that contained methamphetamine. Carrie admitted to drug use in 2014,

after an emergency removal of the children and the appointment of the Department as

temporary managing conservator of the children. Carrie did not submit to drug testing

as requested by the Department on more than one occasion. See In re C.R., 263 S.W.3d
368, 374 (Tex.App. – Dallas 2008, no pet.) (The trial court could reasonably infer parent

avoided taking the drug tests because she was using drugs.).

        The record shows that during the period of time Carrie admitted to drug use, the

children were exposed to other persons who used drugs, that the children were exposed

to altercations, and that the children were involved in altercations. N.M. tested positive

for the presence of methamphetamine and amphetamine, and B.M. tested positive for the

presence of amphetamine. The evidence supports a conclusion that drug use adversely

affected Carrie’s ability to parent. See In re D.W.J., 394 S.W.3d 210, 221(Tex.App.-Houston

[1st Dist.) 2012, no pet.). We find that the evidence is legally and factually sufficient to

support the trial court’s finding that Carrie engaged in conduct that endangered the

In the Interest of R.M., B.M., and N.M., Children                                     Page 6
physical and emotional well-being of the children. We overrule the third and fourth

issues. Because we find that evidence is legally and factually sufficient to support the

trial court’s finding of a predicate act pursuant to Section 161.001(1) (E), we need not

reach the first and second issues.

                                                    Best Interest

        In the fifth and sixth issues, Carrie complains that the evidence is legally and

factually insufficient to support the trial court’s finding that termination is in the best

interest of the children. In determining the best interest of a child, a number of factors

have been considered, including (1) the desires of the child; (2) the emotional and physical

needs of the child now and in the future; (3) the emotional and physical danger to the

child now and in the future; (4) the parental abilities of the individuals seeking custody;

(5) the programs available to assist these individuals; (6) the plans for the child by these

individuals; (7) the stability of the home; (8) the acts or omissions of the parent that may

indicate the existing parent-child relationship is not a proper one; and (9) any excuse for

the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 372 (Tex.1976); In re

S.L., 421 S.W.3d 34, 38 (Tex.App.-Waco 2013, no pet.). The Holley factors focus on the best

interest of the child, not the best interest of the parent. In re S.L., 421 S.W.3d at 38. The

goal of establishing a stable permanent home for a child is a compelling state interest. Id.

The need for permanence is a paramount consideration for a child's present and future

physical and emotional needs. Id.

        R.M. currently resides at the Willow Bend Center, a treatment center for boys with

behavioral issues. R.M. has expressed a desire to return home to his mother. R.M.’s

In the Interest of R.M., B.M., and N.M., Children                                      Page 7
therapist at Willow Bend testified that R.M. has a history of abuse and that he has extreme

anger and defiant behaviors. The therapist stated that R.M. needs therapy and structure.

He cannot be alone with other children. The therapist recommends that R.M. stay in his

current placement.

        B.M. currently resides in a foster home and has expressed a desire to return home

to his mother. B.M. receives weekly counseling sessions in his current placement. B.M.

has made comments concerning cutting his sister, N.M., and watching her bleed. He has

exhibited inappropriate sexual behavior and requires supervision around other children.

The Department’s goal for B.M. is adoption.

        N.M. is currently residing with her paternal aunt. N.M. is too young to express her

desire regarding placement. N.M. is a toddler who requires supervision. N.M.’s paternal

aunt is willing to adopt her.

        Carrie successfully completed parenting classes and other services requested by

the Department.          She did not submit to random drug testing as requested by the

Department. Carrie testified at the time of trial she had been employed for less than a

month. Carrie is currently married, but does not reside with her husband. She moved

seven times during the pendency of the case. Carrie testified that she had obtained

proper housing and transportation for her and the children. However, she testified that

her boyfriend paid the rent on her house as well as her car payment and insurance. Carrie

does not have a valid driver’s license. Carrie did not provide evidence of being able to

provide a stable home for the children.




In the Interest of R.M., B.M., and N.M., Children                                    Page 8
        Considering all the evidence in relation to the Holley factors in the light most

favorable to the trial court's best-interest finding, we hold that a reasonable factfinder

could have formed a firm belief or conviction that termination of Carrie’s parental rights

was in the best interest of R.M., B.M., and N.M. Viewing all the evidence in relation to

the Holley factors, we hold that a reasonable factfinder could have reasonably formed a

firm belief or conviction that termination was in R.M., B.M., and N.M.’s best interest. The

evidence is legally and factually sufficient on the best-interest finding, and we overrule

issues five and six.

                                                    Conclusion

        We affirm the trial court’s order terminating the parental right of Carrie to her

children R.M., B.M., and N.M.




                                                      AL SCOGGINS
                                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 4, 2015
[CV06]




In the Interest of R.M., B.M., and N.M., Children                                    Page 9